Citation Nr: 1404550	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-21 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred with Saint Alphonsus Regional Medical Center on September 2, 2012.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1949 to November 1953.  The appellant is a provider of medical care to the Veteran.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Northwest Health Network in Portland, Oregon.

The Board notes that there is no virtual claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for the AMC to readjudicate this appeal on the merits as it appears that the timeliness requirement has been met; the agency of original jurisdiction only addressed timeliness.

On September 2, 2012, the Veteran underwent emergency hemiarthroplasty surgery on his right femoral neck, caused by a fall from a horse, at the Saint Alphonsus Regional Medical Center in Boise, Idaho.  The Veteran's hospital records list VA as his primary insurer.  After a staff member for the claimant, the physician who treated the Veteran on September 2, 2012, submitted a claim for medical payment to VA, the claim was denied by VA in a May 2013 letter on the basis that the claim for payment had not been timely submitted.

A claimant for payment or reimbursement for certain medical expenses must be the entity that furnished the treatment, the veteran who paid for the treatment, or the person or organization that paid for such treatment.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1004(a) (2013).  To receive payment, the claimant must file a claim within 90 days after the date the veteran was discharged from the facility, the date of death if death occurred during treatment or transfer, or the date the veteran finally exhausted, without success, action to obtain payment from a third party.  38 C.F.R. § 17.1004(d).

In August 2013, the claimant submitted records indicating that the claim for payment was first filed electronically on September 27, 2012, just 25 days after rendering medical services, and was therefore timely.  The case must thus be remanded in order to determine whether the remaining criteria have been met in order to grant entitlement to payment or reimbursement for the Veteran's emergency medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the current claims file any other existing claims folders of the Veteran or other relevant records necessary to establish whether the Veteran's emergency medical treatment meets the substantive conditions for payment or reimbursement pursuant to 38 C.F.R. § 17.1002.

2.  If it is found that additional information is needed to decide the claim, the claimant must be contacted in writing to request the additional information.  The time period for providing the information may then be extended as reasonably necessary for the information to be obtained.  38 C.F.R. § 17.1004(e).

3.  After completing the above, and any other development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


